


Exhibit 10.1

GRAPHIC [g228902.jpg]

January 12, 2006

John A. Krol
Lead Director
Tyco International Ltd.
90 Pitts Bay Road
Pembroke, HM 08 Bermuda

Employment Agreement (the "Employment Agreement") dated as of July 25, 2002 by
and between Edward D. Breen and Tyco International Ltd. (the "Company")

Dear Jack:

        I am writing to waive and do hereby waive any and all claims that (1)
any change in my position, authority, duties or responsibilities contemplated by
and directly resulting form the consummation of the transactions described in
the Form 8-K to be filed by the Company on January 13, 2006 constitutes "Good
Reason" under Section 7(e)(i) of the Employment Agreement (including, for
example, any claim that the consummation of such transactions results in a
significant diminution in my position, authority, duties or responsibilities
because the Company has been reduced in size) or (2) a transfer of my employment
from the Company to an affiliate of the Company in connection with such
transactions constitutes a termination of my employment for purposes of the
Employment Agreement, provided that (i) such affiliate expressly assumes and
agrees to perform all of the Company's obligations under the Employment
Agreement and (ii) I will not be required to relocate to a principal place of
employment more than 60 miles form my current principal place of employment with
the Company. My waiver will not act as a bar for a claim that I may have Good
Reason on any other grounds.

        If this letter accurately sets forth our agreement on the subject matter
hereof, please so indicate by signing the enclosed copy of this letter in the
space provided below and returning it to me.


 
 
Yours truly,
 
 
/s/ Edward D. Breen
 
 
Edward D. Breen
UNDERSTOOD AND AGREED
 
 
/s/ John A. Krol
 
 
John A. Krol
 
 

Dated this 12th day of January, 2006.

--------------------------------------------------------------------------------


